UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2065


WESLEY LEON BETHEA,

                     Plaintiff - Appellant,

              v.

DETECTIVE DAVID CHAD ELLIS; DETECTIVE JASON CORPREW;
OFFICER JESSE EMORY; SERGEANT REGINALD BRANCH; OFFICER
NORMA RUIZ; DETECTIVE DAVID STANCIL; OFFICER DAVID
SEAGROVES; OFFICER RUSSELL WINSTEAD; SERGEANT STEVE
STROUD; WILSON POLICE DEPARTMENT; CITY OF WILSON; C. BRUCE
ROSE, Mayor of the City of Wilson; THOMAS P. HOPKINS, Police Chief, City
of Wilson,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cv-00178-D)


Submitted: February 15, 2018                                  Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Leon Bethea, Appellant Pro Se. James P. Cauley III, Gabriel Du Sablon,
CAULEY PRIDGEN, PA, Wilson, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wesley Leon Bethea appeals the district court’s order granting summary judgment

in favor of Defendants on his claim for malicious prosecution. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Bethea’s informal brief does not challenge the basis for the district court’s disposition,

namely that the false statements at issue were not material to the determination of

probable cause, Bethea has forfeited appellate review of the court’s order. See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we grant leave to

proceed in forma pauperis and affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2